Citation Nr: 1642591	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  09-34 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976 and from July 1984 to April 2008.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2008 rating decision, by the Jackson, Mississippi, Regional Office (RO), which granted service connection for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion, and assigned a 20 percent rating, effective May 1, 2008.  The Veteran perfected a timely appeal to that decision.  In November 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In December 2012, the Board remanded the case to the RO for evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2003.  In June 2013, the Board took jurisdiction of the issue of entitlement to a TDIU and remanded both the cervical spine disorder and TDIU issues to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in July 2013.  

In October 2013, the Board once again remanded the case to the RO for still further evidentiary development.  By a rating action in September 2014, the RO denied the claim for a TDIU.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued an SSOC in April 2015.  The Veteran's VA file has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not shown to be manifested by limitation of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or resulting in incapacitating episodes having a total duration of at least 4 weeks during the past 12 months; neurological impairment is not demonstrated.  

2.  The Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment consistent with his education and previous work experience.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in March 2008 prior to the October 2008 rating decision.  Additional letters were sent in August 2008, December 2012, June 2013, and January 2014.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

The records indicate that the Veteran served on active duty from December 1973 to December 1976 and from July 1984 to April 2008.  The service treatment reports (STRs) show that the Veteran received clinical attention and treatment for a cervical spine condition.  Specifically, the STRs reflect that the Veteran was seen in June 2000 for complaints of radiating sharp pain from the shoulder area down to the elbow where it was constantly throbbing and numbness in the finger tips.  A September 2005 treatment note reflects a diagnosis of cervical disk displacement.  He was subsequently seen for pain management, with epidural steroid injections.  A Follow up note, dated in September 2007, indicates that the Veteran reported that he continued to experience cervical radiculitis and pain into his arm significantly.  He had had multiple epidurals with little or any relief.  Although physical therapy helped some, his symptoms continued to worsen.  The impression was cervical disc protrusion with cervical radiculitis.  In October 2007, the Veteran was admitted to the hospital with a diagnosis of cervical spondylolysis and disc herniation on the left.  He underwent cervical 5-6, cervical 6-7 anterior radical discectomy with allograft fusion anterior instrumentation.  The postoperative diagnosis was cervical spondylolysis and disc herniation on the left.  

The Veteran's initial claim for service connection for a neck disorder (VA Form 21-526) was received in February 2008.  Submitted in support of the claim were progress notes dated from October 2005 to July 2007.  These records reflect a medical history of neck pain since 2003 secondary to herniated disc at C6-7.  A primary care nursing note, dated in October 2005, indicated that the Veteran was being seen for an initial appointment.  It was noted that he voiced no complaints of pain or discomfort at that time.  During a primary care visit in July 2007, examination of the neck revealed pain secondary to herniated disc at C6-7, for which the Veteran was taking Lortab for pain and Skelaxin for muscle relaxant.  The pertinent diagnosis was cervicalgia secondary to herniated disc at C6-7, currently controlled with Lortab and Skelaxin.  

The Veteran was afforded a VA examination in June 2008.  At that time, it was noted that the Veteran was seen in 2005 for cervical disk protrusion with extruded fragment at C6-7 with some disk degeneration at C5-6.  He had surgery on October 17, 2007, for what was said to be a C5-6 and C6-7 anterior cervical diskectomy and fusion.  The Veteran reported the onset of neck problems in 2000 secondary to a lifting injury; he noted that, by the following day, he was having numbness and tingling of the right arm.  The Veteran indicated that he continued to have problems and was eventually referred to a neurologist and a workup revealed disk problems; he was treated with physical therapy and epidural steroid injections.  It was noted that the Veteran eventually had surgery in 2007, which was an anterior cervical diskectomy and fusion of C5-6 and C6-7.  The Veteran indicated that he still had occasional pain in the neck.  No radiation of pain in the arms was reported.  The Veteran described flare-ups of pain with a frequency of approximately two to three times a week, generally precipitated by too much physical therapy or sleeping wrong.  The flare-ups reportedly lasted anywhere from one to three days.  No incapacitating episodes requiring prescribed bed rest within the past year was reported.  It was noted that the Veteran's neck will not prevent him from seeking future employment, although he does indicate that the will not take a job requiring any heavy physical activity.  

On examination, the Veteran had right and left lateral rotation to 50 degrees.  Flexion was to 30 degrees, and extension was to 25 degrees.  Right lateral flexion was to 20 degrees, and left lateral flexion was to 10 degrees.  There was no pain on motion and no additional limitation of motion after repetitive motions.  He had some mild tenderness at the base of the neck on the left.  No muscle spasm was noted.  On neurological examination, motor and sensory findings were normal in the upper extremities.  Reflexes were intact in the upper extremities.  X-ray study of the cervical spine revealed anterior cervical fusion from C5-C7 with metallic plate and screws in place.  The pertinent diagnosis was postoperative C5-6 and C6-7 anterior cervical diskectomy and fusion.  The examiner noted that, with regards to the DeLuca provisions, there was no additional limitation of motion after three repetitive motions.  Additional limitation of function during a flare-up due to pain expressed in terms of additional limitation of motion in degrees could not be determined without resort to speculation.  The examiner stated that there was no additional limitation of motion after three repetitive motions, and no objective evidence of pain on motion spasm weakness or tenderness.  Normal motor and sensory findings were noted on the neurological evaluation.  Diagnostic test results are included.  The examiner further stated that the neck condition does not cause any impairment in the Veteran's activities of daily living nor preclude employment.  

Following a General VA examination in June 2008, the VA examiner stated that none of the diagnosed conditions outlined above affect the Veteran's ability to perform his ADLs or restrict his activities except that the asthma requires him to use an inhaler prior to physical activity and after physical activity because of wheezing.  The examiner stated that none of the conditions prevent his employability.  

Received in June 2010 were private treatment reports dated from July 2008 to May 2010.  During a clinical visit in November 2009, the Veteran reported that he was having some neck pain and left arm pain intermittently.  The pertinent diagnosis was osteoarthritis.  

At a personal hearing in November 2010, the Veteran indicated that his neck condition had gotten worse.  The Veteran reported that he had a temporary job with a DOD contractor; in his positon, he sat in front of a computer a lot.  The Veteran indicated that he has to shift his potion in the chair; he stated that changing position or lifting his right arm relieves the pain and pressure on his neck.  The Veteran maintained that it causes him pain to perform normal activities.  

The Veteran was afforded another examination of the cervical spine in March 2011.  At that time, the examiner noted that passive range of motion testing of a spine condition is contraindicated; therefore, only active range of motion testing would be provided.  He was still taking pain medications and muscle relaxers He says that the dosage of his medications have been increased since July 2010.  The Veteran indicated that the neck pain was now constant rather than intermittent.  He also reported constant radiation of pain into the left scapular region and into the left arm, down into the mid forearm region.  The Veteran also reported occasional numbness in the arm.  It was noted that sitting, driving and riding in a car for extended periods of time caused increased pain.  Lifting, carrying and overhead activities with the left arm also caused increased pain.  While his doctor had told him to take it easy; he had not had prescribed bed rest in the past year.  The Veteran indicated that he had an MRI scan of the neck and was told that there were some abnormalities on the electrical studies.  The MRI also reportedly showed a bulging disk.  It was noted that the Veteran had been seeing a pain management specialist, and he had received injections for the neck, but those did not provide any significant relief.  The examiner observed that the Veteran was not using any assistive devices.  However, he had a neck brace and he said that he was thinking about starting to use the neck brace again particularly for long automobile rides.  He was independent in his activities of daily living.  

The examiner noted that there was a well-healed surgical scar anteriorly on the right side of the neck.  On range of motion testing, he has 0-40 degrees of right lateral rotation and 0-35 degrees of left lateral rotation.  Flexion was to 25 degrees, and extension was to 15 degrees.  He had 0-10 degrees of right and left lateral flexion.  The examiner noted that the Veteran had pain on motion particularly at end point; there was associated grimacing.  All movements were slow and guarded.  There was no additional limitation of motion after repetitive motion.  As previously indicated passive range of motion testing was contraindicated.   He reports some tenderness to palpation along the posterior midline of the cervical spine as well as in the bilateral paracervical regions at the base of the neck with associated grimacing.  There was no palpable spasm at this time.  

On neurological examination of the upper extremities, the Veteran had normal motor findings.  There was an absent right biceps jerk.  Otherwise, it was noted that reflexes were intact in the upper extremities.  Sensation to light touch was intact in both upper extremities.  The pertinent diagnosis was chronic pain syndrome status postoperative C5-C6 and C6-C7 anterior cervical diskectomy fusion.  There was no additional limitation of motion after 3 repetitive motions.  Regarding functional status, he was independent in his activities of daily living.  Potential work-related limitations would include prolonged sitting lifting carrying and overhead type activities.  

On the occasion of another VA examination in June 2013, the Veteran reported that he continued to have chronic neck pain, worse on the left than on the right.  The pain was constant but he had recurrent flare-ups of pain which occurred 3 to 4 times a week.  The Veteran related that flare-ups may occur with activities such as driving for extended periods, operating machinery such as a tractor or lawnmower.  He stated that the vibration and the bouncing seemed to worsen the pain.  Heavy lifting and extended physical activity also worsened the pain.  During a flare-up, he took his medications and will take a hot shower.  He continued to have pain radiating into the left arm to the forearm and also into the left scapular region.  He had intermittent numbness of the left arm.  Since his retirement from the military in 2008, he worked temporarily doing computer type work.  The Veteran stated that he worked until the contract ran out in August 2010, but he had not work since that time.  He was able to perform his activities of daily living.  Range of motion in the neck revealed forward flexion to 25 degrees, with painful motion beginning at 25 degrees.  Extension was to 40 degrees.  Right lateral flexion was to 15 degrees.  Left lateral flexion was to 15 degrees, with pain at 15 degrees.  Right lateral rotation was to 55 degrees, with pain starting at 55 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Following repetitive use testing, forward flexion was to 25 degrees, extension was to 40 degrees, right and left lateral flexion was to 15 degrees, and lateral rotation was to 55 degrees bilaterally.  There was no additional limitation of motion following repetitive use testing.  Functional impairment was caused by less movement than normal and pain with movement.  The Veteran had tenderness to palpation of the soft tissue of the cervical spine, and there was muscle spasm, guarding was also present.  The examiner stated that potential work related limitations may include no repetitive or heavy lifting, no operation of heavy equipment, and no extended periods of driving.  X-rays were reported as postoperative changes at C5 through C7; degenerative changes at C4, new; probable narrowing at C7-T1 disk.  Increasing calcification in the left neck, probably related to the carotid artery.  

The examiner noted that, regarding the Veteran's ability to secure or follow a substantially gainful occupation, potential work related limitations may include no repetitive or heavy lifting.  No operation of heavy equipment.  No operation of heavy equipment.  No extended periods of driving.  He was able to perform his activities of daily living.  The ability to drive and perform activities of daily living was commensurate with his ability to function at least at the sedentary level of work.  The examiner stated that the Veteran's neck condition would more likely than not allow him to function at no more than the sedentary level of work at the most.  He would need the ability to change positions as needed.  He was walking with a normal gait; therefore, his ankle condition would not prevent employment.  With respect to his PTSD, asthma/bronchitis, tinnitus, right ear hearing loss, allergic rhinitis, essential hypertension, and status post left inguinal hernia repair, the examiner stated that those areas were outside of his expertise and training.  

In a medical opinion from the Chief of Neurology Service, dated in February 2014, he stated that, on his examination of July 2013, the Veteran had no motor or sensory deficits in the upper extremities.  The Veteran had subjective complaints of radicular pain as well as numbness in a non-radicular pattern.  The examiner stated that there were no physical findings to allow the diagnosis of a cervical radiculopathy or peripheral neuropathy.  The examiner stated that he was unable to label any particular root or nerve as source of the Veteran's subjective symptoms as they are all normal.  The examiner explained that radicular symptoms are not necessarily indicative of an active root lesion.  The examiner further explained that imaging studies may help support a diagnosis of radiculopathy but in the absence of corroborating findings on examination it is imprudent to make such a diagnosis for treatment purposes.  

The Veteran was afforded a General medical examination in February 2014.  Following a review of the Veteran's file, the examiner stated that, from a general medical standpoint, he found no service-connected disabilities (inguinal hernia, hypertension, asthma) that would prevent the Veteran from securing and maintaining substantially gainful employment.  The VA examiner stated that the Veteran should be able to engage in sedentary as well as physical type work.  

On the occasion of a VA PTSD examination in February 2014, it was reported that the Veteran had some college and last worked full time in 2010 after retiring from the Army where he served for 27 years and 2 years of DOD work.  It was also reported that he had a history of work disputes and difficulty in work relationships.  The Veteran reported that his medical issues caused him to no longer work, but he was not on Social Security disability.  Following an evaluation, the VA examiner stated that the Veteran's PTSD was not worse than the current 30 percent rating and the PTSD does not preclude gainful employment.  

On February 20, 2014, a VA examiner reviewed the Veteran's file and stated that Deluca/Mitchell provisions could not be clearly delineated at the June 27, 2013 examination; however, there was no additional limitation of motion after repetitive motion testing, no weakened movement, no excess fatigability or incoordination.  The examiner explained that, when this Veteran is outside the clinical setting and in his usual day to day environment/activities, he could potentially have further limitation in range of motion potentially have an increase in the amount of his pain and potentially have further decrease in functional capacity during flare ups and/or with repetitive motion/use of the cervical over time.  The examiner further explained that these parameters could not be estimated and/or expressed as additional loss in degrees of motion without resorting to mere speculation.  The examiner also explained that these metrics obviously could not be obtained, measured or objectively quantified as he did not have access to the Veteran for obtaining such metrics when the Veteran was outside of the clinical arena.  The examiner observed that the June 27, 2013 examination reported that functional limitations were pain and loss of motion.  It was also noted there was no additional limitation of motion after repetitive motion.  

The examiner stated that, regarding the Veteran's ability to secure or follow a substantially gainful occupation, this issue was addressed on the exam of June 27, 2013 and his opinion remained the same.  He noted that potential work related limitations may include no repetitive or heavy lifting, no operation of heavy equipment, and no extended periods of driving.  The examiner noted that the Veteran has a valid driver's license and can perform his ADLs.  The ability to drive and perform ADLs is commensurate with ability to function at least at the sedentary level of work.  The examiner stated that he believed that the Veteran's service-connected neck condition would more likely than not allow him to function at no more than the sedentary level of work at the most.  The examiner noted that the Veteran would need the ability to change positions as needed.  With respect to the effect of his service-connected ankle condition on employability, the examiner noted that the Veteran walked with a normal gait and his ankle would not prevent employment.  However, with respect to the effect of his PTSD, asthma/bronchitis, tinnitus, right ear hearing loss allergic, rhinitis, essential hypertension, and S/P left inguinal hernia repair on his ability to obtain employment, he stated that those areas were outside of his expertise and training; as such, he would defer opinions regarding those areas and their effects upon employment to those with the necessary expertise and training in these areas.  

III.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his cervical spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran's service-connected cervical spine disability has been rated under 38 C.F.R. § 4.71a, DC 5242 (2015), for degenerative arthritis of the spine.  The Board notes that, in order to afford the Veteran the highest possible disability rating, the Board will consider all potentially applicable diagnostic codes, including those that evaluate disc disease. 

Degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent rating applies for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).  

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or if the combined range of motion of the cervical spine not greater than 170 degrees.  Finally, a 20 percent rating is warranted for the cervical spine if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted when forward flexion of the cervical spine is limited to 15 degrees or less, or if favorable ankylosis of the entire cervical spine is present.  A 40 percent rating is warranted when unfavorable ankylosis of the entire cervical spine is present.  Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the cervical spine encompasses flexion and extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral rotation to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's cervical spine disability more nearly approximated the criteria for a higher ratings under the applicable diagnostic codes.  

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's cervical spine range of motion has not been limited to 15 degrees, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement.  Significantly, on the occasion of the June 2008 VA examination, the cervical spine had a forward flexion to 30 degrees.  There was no pain on motion; and, the examiner noted that there was no additional limitation of motion after repetitive motion.  In March 2011, forward flexion in the cervical spine was 25 degrees.  At that time, the examiner stated that there was no additional limitation of motion after repetitive motion.  As previously indicated passive range of motion testing was contraindicated.   He reports some tenderness to palpation along the posterior midline of the cervical spine as well as in the bilateral paracervical regions at the base of the neck with associated grimacing.  There was no palpable spasm at this time.  Moreover, during the recent VA examination in June 2013, forward flexion was to 25 degrees; and, the examiner again noted that there was no additional limitation of motion following repetitive use testing.  Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that the Veteran suffers from ankylosis, favorable and/or unfavorable, of the cervical spine, or the entire spine.  As such, he is not entitled to a disability rating in excess of 20 percent for the cervical spine disability under the General Rating Formula.  The Board also finds that, at no time during the appeal period has the Veteran's cervical spine disability resulted in any neurological manifestations.  

Furthermore, the assigned rating contemplate functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 204-07; Johnson, 9 Vet. App. 7.  Therefore, a higher rating is not assignable on that basis.  In this regard, the June 2008 examiner specifically noted that there was no additional limitation of motion after three repetitive motions.  The examiner observed that additional limitation of function during a flare-up due to pain expressed in terms of additional limitation of motion in degrees could not be determined without resort to speculation.  The examiner provided an adequate explanation for this determination.  The examiner also explained that no additional limitation of motion after three repetitive motions, and no objective evidence of pain on motion spasm weakness or tenderness.  

Furthermore, although the March 2011 and June 2013 examination reports note that minimal functional impairment as a result of pain, that there was no additional impairment as a result of fatigue, weakness, or lack of endurance following repetitive use, and the Veteran's range of motion was not further limited following repetitive-use testing.  The preponderance of evidence is against a finding that the Veteran's cervical spine disability has manifested to such a degree so as to more nearly approximate the criteria higher ratings under the General Rating Formula.  The Board reiterates that the criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  See 38 C.F.R. § 4.71a.  

The Board further finds that a separate rating for any associated objective neurologic abnormalities is also not warranted as the preponderance of evidence is against a finding that he has a neurologic abnormality associated with the cervical spine disorder.  Specifically, in a medical opinion from the Chief of Neurology Service, dated in February 2014, he stated that the Veteran had no motor or sensory deficits in the upper extremities.  The examiner stated that the Veteran had subjective complaints of radicular pain as well as numbness in a non-radicular pattern; however, the examiner stated that there were no physical findings to allow the diagnosis of a cervical radiculopathy or peripheral neuropathy.  The Board finds this more probative than the Veteran's reports of upper extremity numbness as the examiner explained his symptoms with regard to whether or not they resulted from his cervical spine disability.  Consequently, a rating in excess of 20 percent is not warranted.  

A rating under the Formula for rating based on incapacitating episodes is not warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence of record does not contain any report of incapacitating episodes, and there is no evidence, or even allegation, of doctor-prescribed bed rest.  Thus, a rating in excess of 20 percent is not warranted.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  While the Veteran's cervical spine disorder may cause discomfort with lifting and carrying, overhead activity, and extending the neck, there is no indication that his disability causes any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  The neurologic diagnostic codes and the spine rating criteria, informed by 38 C.F.R. § 4.40 and § 4.45 contemplate the Veteran's symptoms in both kind and severity.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the Veteran has the cervical spine and other service connected disabilities - asthma/bronchitis, post-traumatic stress disorder, post-operative C5-6 and C6-7 anterior cervical discectomy and fusion, tinnitus, residuals, right ankle injury, right ear hearing loss, allergic rhinitis, essential hypertension, and status post left inguinal hernia repair with stable scar.  The evidence is not at least in equipoise that his other service connected disabilities have a collective effect on those that are currently on appeal that makes his disability picture an exceptional one.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.  


IV.  Legal Analysis-TDIU.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b).  

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is service connected for asthma/bronchitis, rated as 30 percent disabling; post-traumatic stress disorder, rated as 30 percent disabling; post-operative C5-6 and C6-7 anterior cervical discectomy and fusion, rated as 20 percent; tinnitus, rated as 10 percent disabling; and residuals, right ankle injury, right ear hearing loss, allergic rhinitis, essential hypertension, and status post left inguinal hernia repair with stable scar, all rated as 0 percent disabling.  His combined schedular rating is 70 percent.  However, no single disability is rated at 40 percent or greater and there is no basis for treating any of his disabilities as one disability under § 4.16(a).  He therefore does not meet the schedular requirements of that subsection.  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, following a VA examination in June 2008, the examiner stated that the neck condition does not cause any impairment in the Veteran's activities of daily living nor preclude employment.  Following a general examination, the VA examiner stated that none of the conditions prevent his employability.  Subsequently, following a VA examination in June 2013, the VA examiner stated that the Veteran's neck condition would more likely than not allow him to function at no more than the sedentary level of work at the most.  He would need the ability to change positions as needed.  He was walking with a normal gait; therefore, his ankle condition would not prevent employment.  

It is noteworthy that, following a general examination in February 2014, another VA examiner stated that, from a general medical standpoint, he found no service-connected disabilities (inguinal hernia, hypertension, asthma) that would prevent the Veteran from securing and maintaining substantially gainful employment.  The VA examiner stated that the Veteran should be able to engage in sedentary as well as physical type work.  Moreover, following a PTSD examination in February 2014, the examiner stated that PTSD is not worse than the current 30 percent rating and the PTSD does not preclude gainful employment.  In sum, the medical evidence of record does not demonstrate that his disabilities would preclude him from being able to engage in substantially gainful employment.  

However, the Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").   The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, during the June 2013 VA examination, the Veteran reported that, since his retirement from the military in 2008, he worked temporarily doing computer type work.  The Veteran stated that he worked until the contract ran out in August 2010, but he had not work since that time.  At that time, the Veteran did not mention that his physical disabilities caused him to stop working; rather, it was because his contract ran out.  In February 2014, the Veteran reported that his medical issues caused him to no longer work, but he was not on Social Security disability.  It was also reported that he had a history of work disputes and difficulty in work relationships; nonetheless, following an evaluation, the VA examiner stated that the Veteran's PTSD does not preclude gainful employment.  The Board has reviewed the PTSD examination report and although the Veteran may have had difficulty with work relationships, the Board does not find that this symptom of his PTSD rises to the level of preventing him from securing and following a substantially gainful occupation.  

In light of the foregoing, the Board finds that, while the Veteran experiences limited range of motion and pain associated with his cervical spine disorder, the evidence does not reflect that his disabilities are so limiting as to prevent him from engaging in employment that are non-strenuous, sedentary, or light work in light of his physical disabilities.  And, as noted above his PTSD does not preclude any gainful employment.  The above evidence shows that the Veteran would still be able to gainfully pursue and perform sedentary work, when solely looking at his service-connected disabilities.  It is also important to note that the Veteran has some college education, and he was able to work until August 2010 when he stopped working because his contract ran out.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  The record does not show that his other service connected disabilities have a significant effect on engaging in sedentary employment.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  Although he has not been employed for several years, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 20 percent for post-operative C5-6 and C6-7 anterior cervical discectomy and fusion is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


